Curia.

This is never done, unless there is a stipulation to that effect at the trial. It is almost a matter of course for a Circuit Judge to grant leave to turn a contemplated case into a special verdict or bill of excepiions, if requested by either party, at the trial; but this should appear, by stipulation, in the case, or in some other way. A bill of exceptions, or special verdict, is a part of the business of the trial ; and if not sought for in any way there, it cannot be obtained afterwards.
Motion denied.